DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“a router disposed within the base and connected to the modem” in claim 18 (note router 125 is shown not to be disposed within the base 60 in Figs. 9, 10 and 12),
“a base circuit board” in claims 5, 15 and 20,
“a cell circuit board” in claims 6, 16 and 20,
“a WiFi circuit board” in claims 7, 17 and 20

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 11 and 18 are objected to because of the following informalities:  
Claims 1, 11 and 18 recite “the top lid and base”, which should have been “the top lid and the base” instead.
Claims 8, 13 and 20 contain abbreviations that should spell out at the first instance of mentioning.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
Claims 1 and 11 recite “wherein a connection from the vehicle internal router to the modem by the communication cable allows the modem to be located remotely from the vehicle internal router and closer to the at least one antenna element to reduce a connection length from the at least one antenna element to the modem.”. This limitation is not explicitly explained in the original specification.  
Originally specification also does not explicitly explain “a base circuit board” in claims 5, 15 and 20; “a cell circuit board” in claims 6, 16 and 20; and “a WiFi circuit board” in claims 7, 17 and 20.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites ”the top lid comprising at least one antenna element disposed on an exterior surface”. It is unclear which exterior surface the claim is referring to. Based on limitation in claim 1 as well as Fig. 1, examiner will assume the limitation is “an exterior surface of the top lid” instead.
	Claims 12-17 depends on claim 11.

	Claims 8, 13 and 20 recite “GPS/GLONASS”. It’s not clear if “/” means “and”, “or” or “and/or”. Clarification is required.  

Double Patenting
Applicant is advised that should claims 1, 2 and 4-8 be found allowable, claims 11-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	*Note that the claims different in only the preamble and that it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,931,325. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,931,325 discloses everything except “wherein a connection from the vehicle internal router to the modem by the communication cable allows the modem to be located remotely from the vehicle internal router and closer to the at least one antenna element to reduce a connection length from the at least one antenna element to the modem”. However, U.S. Patent No. 10,931,325 does discloses “a communication cable connected to the modem at one end and extending to and connected to a vehicle internal router with a vehicle internal modem at the other end” (claims 1 and 11). Since the at least one antenna element is on the top lid for the base (part of the antenna assembly), this implies that the antenna element is much closer (connection length reduced) to the modem rather than the vehicle internal router which is at the other end of the communication cable and remote from the modem. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Annett et al. (US 2002/0156576; hereinafter “Annett”) in view of Ayatollahi et al. (US 2017/0317409; hereinafter “Ayatollahi”), Barak et al. (US 2009/0231186; hereinafter “Barak”) and Marshall (US 2014/0049912).
Regarding claim 18, Annett teaches an antenna assembly (Figs. 1, 2) comprising: a base (10, 12) comprising a body (12), an interior surface (interior surface of 10), a sidewall (sidewall of 10); a modem (8) disposed within the base (as shown in Fig. 1), the modem comprising at least one of a communication chip (modem is used for communication, so it inherently must have a communication chip), a GNSS reception component, a security access module, or a mobile phone communication component; a top lid (2-7 serve as lid for 10, 12) for the base, the top lid comprising a multi-band antenna (2, 4) for cellular communications ([0030]: AMPS, GSM900, GSM1800, GSM1900) disposed on an exterior surface of the top lid (2, 4 on top of 5-7); and a housing (1) covering the top lid and the base; wherein the top lid acts as an electro-magnetic barrier for the modem (not explicit, but 2-7 acts as electromagnetic barrier for 8; note that the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In this case, 2-7 contain circuit board and antenna, which inherently acts as an EM barrier for the modem 8 below).
Annett does not explicitly teach the base is composed of an aluminum material. However, Ayatollahi teaches an antenna assembly (Fig. 2; [0004]) comprising: a base (20, Fig. 2) composed of an aluminum material ([0060]: die-cast such as aluminum). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base is composed of an aluminum material in Annett, as taught by Ayatollahi, in order to use a material that has good heat dissipation, shielding, and ground property.
Annett does not teach a plurality of heat dissipation elements extending from the interior surface; the modem disposed within the base and on the plurality of heat dissipation elements; the base acts as an electro-magnetic barrier for the modem. However, Barak teaches an antenna assembly (20, Figs. 1,2) comprising: a base (44, 56, Figs. 1,2), the base comprising a plurality of heat dissipation elements (plurality of 48, Figs. 1 and 2) extending from an interior surface (extending from horizontal interior surface of 44, see Figs. 1 and 2); a communication assembly (22, 24, 28 Figs. 1,2) disposed within the base and on the plurality of heat dissipation elements (22, 24 and 28 are on 48 as shown in Fig. 2); the base acts as an electro-magnetic barrier for the communication assembly (note that 44 is made of metal, which inherently acts as an EM barrier; also see [0031,0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of heat dissipation elements extending from the interior surface; the modem disposed within the base and on the plurality of heat dissipation elements; the base acts as an electromagnetic barrier for the modem in Annett in view of Ayatollahi, as taught by Barak, in order to enhance heat dissipation for the antenna assembly and also provide EM shielding.
Annett does not teach a router disposed within the base and connected to the modem. However, Marshall teaches an antenna assembly (Fig. 2) comprising: a router (308, 310, Fig. 3; [0017]: routers) disposed within a base (214, 216, Figs. 1, 2) and connected to a modem (same as modem router 308, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a router disposed within the base and connected to the modem in Annett in view of Ayatollahi and Barak, as taught by Marshall, in order to route signal communications between antenna and other communication equipment of the vehicle.
	Regarding claim 19, Annett in view of Ayatollahi, Barak and Marshall teaches the antenna assembly according to claim 18, and Annett further teaches the modem operates at UHF or higher frequencies ([0026]) and a cable (11, Fig. 1) connects to the modem. Annett does not explicitly teach the cable is a radiofrequency cable. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable is a radiofrequency cable in Annett in view of Ayatollahi, Barak and Marshall, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, using an RF cable allow RF signals to send through.
	Regarding claim 20, Annett in view of Ayatollahi, Barak and Marshall teaches the antenna assembly according to claim 18, and Annett further teaches wherein the top lid comprises a base circuit board, a cell circuit board, a WiFi circuit board and a GPS/GLONASS module (2-7, Figs. 1, 2).

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and double patenting set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Bosch (US 2005/0277440) discloses a communication cable connected to a modem at one end and extending to and connected to a vehicle internal modem at the other end (Fig. 4).

                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841